ANNEXE 1
Actionnariat BELLZONE

COR CR CES CAR ER CE CERN CD CO OR COS COS RS OS ED 0 eg eg ep
AZ ET LT

CAT 1

ET a

[eu

a

C

17-JUN-2010 11:51AM Registered Share Holder List — 30 major share holders
Company Code: N641 BELLZONE MINING PLC
Name and Address ORD NPV %AGE

MOREAU MINING PTY LTD 280,250,002 53.17%
22 MOREAU MEWS, APPLECROSS, WA 6153, AUSTRALIA

CREDIT SUISSE SECURITIES (EUROPE) LIMITED PRINCPAL ACCT 29,377,495 5.57%
1 CABOT SQUARE, LONDON, E14 4QJ

TALBOT GROUP INVESTMENTS PTY LTD 20,000,000 3.79%
977 STANLEY STREET EAST, EAST BRISBANE, QLD 4169, AUSTRALIA

HANSCON HOLDING PTY LTD DISC TST ACCT 19,500,000 3.70%
PO BOX 936, CANNINGTON, WA 6987, AUSTRALIA

STATE STREET NOMINEES LIMITED OM02 ACCT 13,400,000 2.54%
525 FERRY ROAD, EDINBURGH, EH5 2AW

RUSSLAN ZUKS 11,700,000 2.22%
532 ALBANY HIGHWAY, BEDFORDALE, PERTH, WA 6112, AUSTRALIA

HANSCON HOLDING PTY LTD DISC TST ACCT 10,000,000 1.90%
PO BOX 936, CANNINGTON, WA 6987, AUSTRALIA

JOHANNES METCHILDA LOUSIA VERSTEEG HV DISCR ACCT 10,000,000 1.90%
PO BOX 936, CANNINGTON, WA 6987, AUSTRALIA

NIKOLAJS ZUKS 9,604,483 1.82%
563 RANFORD ROAD, CHAMPION LAKES, PERTH, WA 6111, AUSTRALIA

STATE STREET NOMINEES LIMITED OM01 ACCT 6,139,000 1.16%
525 FERRY ROAD, EDINBURGH, EH5 2AW

CARLA MICHELLE ZUKS-BAKER 6,000,000 1.14% .
563 RANFORD ROAD, CHAMPION LAKES, PERTH, WA 6111, AUSTRALIA

JESSIKA ERIN ZUKS-BAKER 6,000,000 1.14% l
11 NARBATHONG ROAD, BEDFORDALE, PERTH, WA 6112, AUSTRALIA

MR ORLOV ALEXANDRE ARKADIEVICH 6,000,000 1.14%
BUILDING 32, APARTMENT 150, KOLTSOV STREET, MINSK, REPUBLIC OF
BELORUSSIA

GOLDMAN SACHS SECURITIES (NOMINEES) LIMITED ILSEG ACCT 5,758,425 1.09%
PO BOX 64374, PETERBOROUGH COURT, 133 FLEET STREET, LONDON, EC4P 4FB

ADAMS REWARD PTY LTD 5,500,000 1.04%
563 RANFORD ROAD, CHAMPION LAKES, PERTH, WA 6111, AUSTRALIA

TROIKA STRATEGIC PTY LTD TROIKA ACCT 5,000,000 0.95%

PO BOX 936, CANNINGTON, WA 6987, AUSTRALIA Hd
NEWCOVE INVESTMENTS INC. 5,000,000 0.95%
SJ FARRELL, LEVEL 1, 173 MOUNTSBAY ROAD, PERTH WA 6000, AUSTRALIA

LYNCHWOOD NOMINEES LIMITED 2006420 ACCT 4,962,125 0.94%
55 MOORGATE, 4TH FLOOR, LONDON, EC2R 6PA

CREDIT SUISSE CLIENT NOMINEES (UK) LIMITED D6M5PB ACCT 4,897,175 0.93%
ONE CABOT SQUARE, CANARY WHARF, LONDON, E14 4QJ

SANTULLU GUIDO 4,500,000 0.85%
5 IMPASSE FOUILLONAZ, SAINT ROMAIN AU MONT D'OR, F-69270, FRANCE

VIDACOS NOMINEES LIMITED FGN ACCT 3,455,000 0.66%
CITIGROUP CENTRE, CANADA SQUARE, CANARY WHARF, LONDON, E14 5LB

CANACCORD NOMINEES LIMITED THNPRN ACCT 3,363,814 0.64%
TTH FLOCR, 80 VICTORIA STREET, LONDON, SWIE 5JL

GOLDMAN SACHS INTERNATIONAL CREPTEMP ACCT 3,105,000 0.59%

PO BOX 62663, PETERBOROUGH COURT, 133 FLEET STREET, LONDON, EC4P 4AY
KYLA PTY LIMITED 3,000,000 0.57%

1109 HAY STREET, WEST PERTH, WA 6005, AUSTRALIA

GOLDMAN SACHS SECURITIES (NOMINEES) LIMITED COSEG ACCT 3,000,000 0.57%
PO BOX 64374, PETERBOROUGH COURT, 133 FLEET STREET, LONDON, EC4P 4FB

THE BANK OF NEW YORK (NOMINEES) LIMITED SFTIF ACCT 2,829,000 0.54%
ONE PICCADILLY GARDENS, MANCHESTER, M1 1 RN

BNY MELLON NOMINEES LIMITED BSDTUSD ACCT 2,760,860 0.52%
THE BANK OF NEW YORK MELLON, ONE PICCADILLY GARDENS, MANCHESTER, M1
TRN

GRAVELSTONE PTY LTD LTKC CIV ACCT 2,500,000 0.47%
PO BOX 936, CANNINGTON, WA 6987, AUSTRALIA

HANOVER NOMINEES LIMITED RESC1 ACCT 2,138,409 0.41%
CHASESIDE (380B), BOURNEMOUTH, DORSET, BH7 7DA

RENAISSANCE ADVISORY SERVICES LIMITED 2,000,000 0.38%
MERCURY HOUSE, 101 FRONT STREET, HAMILTON, HM12, BERMUDA

T
